In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
DEBORAH WANASELJA,         *
                           *                                No. 12-495V
               Petitioner, *                                Special Master Christian J. Moran
                           *
v.                         *                                Filed: September 9, 2013
                           *
SECRETARY OF HEALTH        *                                Attorneys’ fees and costs; stipulation
AND HUMAN SERVICES,        *                                of fact; award in the amount to
                           *                                which respondent does not object
               Respondent. *
*************************

Andrew D. Downing, Hennelly & Steadman, P.C., Phoenix, AZ, for Petitioner;
Gordon E. Shemin, United States Department of Justice, Washington, D.C., for Respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

       Respondent filed a stipulation of fact concerning final attorneys’ fees and costs in the
above-captioned matter on September 6, 2013. Petitioner informally submitted an amended
application for attorneys’ fees and costs (“Application”) to respondent, requesting $38,000.00 for
attorneys’ fees and costs. In compliance with General Order #9, petitioner states that she
incurred $920.42 in out-of-pocket litigation costs. Respondent does not object to the total
amount requested by petitioner—$38,920.42. The Court awards this amount.

      Petitioner filed her petition on August 7, 2012, and was awarded compensation on
August 26, 2013. Judgment entered on September 6, 2013. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $38,920.42 in attorneys’ fees and costs for her counsel.
Respondent has no objection to the amount requested for attorneys’ fees and costs.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       After reviewing the request, the Court awards the following:

       A. A lump sum of $22,366.57 in the form of a check jointly payable to petitioner,
          petitioner’s attorney, Andrew D. Downing, and Rhodes, Hieronymus, Jones,
          Tucker & Gable;2

       B. A lump sum of $15,633.43 in the form of a check jointly payable to petitioner,
          petitioner’s attorney, Andrew D. Downing, and Hennelly & Steadman PLC; and

       C. A lump sum of $920.42 in the form of a check payable to petitioner.

       The Clerk shall enter judgment accordingly.3

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       2
          Petitioner’s counsel changed law firms while this case was pending. Thus, the award
reflects work performed by Mr. Downing while at the law firm of Rhodes, Hieronymus, Jones,
Tucker & Gable.
       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2